Judgment, Supreme Court, New York County (Marylin Diamond, J.), entered March 20, 2003, which dismissed the petition to annul a determination denying an application for low-income housing assistance, unanimously affirmed, without costs.
Petitioner was unable to avail herself of the opportunity to demonstrate that her son would not be returning to reside in her household upon his release from prison, where he was serving a sentence for a felony conviction. This rendered her ineligi*313ble for “Section 8” housing benefits. Since respondent’s determination was rationally based, and was not arbitrary and capricious, it cannot be judicially disturbed (see Flacke v Onondaga Landfill Sys., 69 NY2d 355, 363-364 [1987]). Moreover, the court properly refused to consider petitioner’s belated presentation of a letter from the Division of Parole, which was not part of the administrative record (Matter of Faison v New York City Hous. Auth., 283 AD2d 353, 357 [2001]). Concur— Nardelli, J.P, Mazzarelli, Saxe and Lerner, JJ.